OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Supreme Court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). Defendant failed to establish a step one prima facie case of racial discrimination (id. at 94-97; People v Decker, 15 NY3d 625 [2010]). Defendant’s challenge to the constitutionality of his adjudication as a persistent violent felony offender is barred by Almendarez-Torres v United States (523 US 224 [1998]; see People v Bell, 15 NY3d 935 [2010] [decided today]). Defendant’s remaining contentions are without merit.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.